Order filed August 15, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00426-CV
                                  ___________
                  ERNEST ADIMORA-NWEKE, Appellant
                                        V.
                HANNAH OLIVIA YARBROUGH, Appellee


                    On Appeal from the 280th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010280


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 280th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On July 17, 2019, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).

      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                   PER CURIAM